Citation Nr: 0628066	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-21 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for spinal stenosis.

3.  Entitlement to service connection for a left leg scar.

4.  Entitlement to an increased rating for residuals of a 
service-connected injury to the right leg, currently rated as 
30 percent disabling.

5.  Entitlement to an increased initial rating for service-
connected bilateral hearing loss, currently rated as 0 
percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran had active service from February 1964 to October 
1967.

The case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  At present, 
the case is before the Board for appellate adjudication.  
However, as additional development is necessary, the case 
must be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran if 
further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant. See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the veteran was scheduled to present testimony 
via video on September 7, 2006.  However, per an intra-VA 
memorandum received that same day, the veteran is requesting 
that he be re-scheduled for a hearing before a traveling 
Veterans Law Judge.  As such, further appellate consideration 
will be deferred and the case is REMANDED for the following 
development:

The RO should schedule the veteran to 
appear for a hearing at the RO before a 
Veterans Law Judge, as soon as it is 
practicable. All correspondence 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case. 
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


